 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11   V&G COLLECTIVE, INC.,                              Case No. 1:19-CV-01364-JLT
12                Plaintiff,                            [PROPOSED] ORDER GRANTING
                                                        PLAINTIFF'S MOTION TO REMAND
13         vs                                           (Doc. 16)
14   CITY OF BAKERSFIELD,
15                Defendant.
16
17         Based on the stipulation of the parties, and good cause appearing therefore, the Court ORDERS
18   that Plaintiff’s Motion to Remand is GRANTED.
19
20   IT IS SO ORDERED.

21      Dated:   December 6, 2019                         /s/ Jennifer L. Thurston
22                                                 UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28
